Exhibit 32.1 CERTIFICATION OF CO-CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF2002 I, Michael A. Reisner, Co-Chief Executive Officer and Co-President, in connection with the Annual Report of CĪON Investment Corporation (the “Company”) on Form 10-K/A for the year ended December31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Annual Report”), certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.The Annual Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934, as amended; and 2.The information contained in the Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June 10, 2013 /s/ Michael A. Reisner Michael A. Reisner Co-President and Co-Chief Executive Officer (Principal Executive Officer) CĪON Investment Corporation
